DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1-28 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, line 8, the phrase -- lateral bar -- should be inserted after the word “each” to provide clarification of what is being referred to.  In line 12, the phrase “such as” should be deleted.
In claim 4, line 3, the phrase “the thickness” should be changed to -- a thickness --.
In claim 7, line 2, what is the word “its” referring to?  Please clarify.
In claim 10, line 3, what is the word “its” referring to?  Please clarify.  In line 3, the phrase “the radius” should be changed to -- a radius --.  
In claim 11, line 2, what is the word “it” referring to?  Please clarify.  In line 3, the phrase “the amount” should be changed to -- an amount --.  
In claim 14, it appears this claim should be depended upon claim 13 to provide antecedent basis for the phrase “said connection means” in this claim and for other elements later in the claims to follow (e.g. “said decoupling rod” in claim 15).
In claim 15, line 5, the phrase “said threads” should be changed to -- said inner and outer threads -- to provide better clarification.

	In claim 22, line 3, what is the word “it” referring to? (two occurrences).  Please clarify.
	In claim 26, line 2, the phrase “two opposite ends” should be changed to -- opposite ends --.
	In claim 28, line 2, the phrase -- of said -- should be inserted after the phrase “at least one”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 10, 13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, line 3, the phrase “the cylinder” lacks antecedent basis.  What “cylinder”?  Please clarify.
In claim 13, line 4, the phrase “connection means” is indefinite since the word “means” is preceded by the word “connection” to recite a claim element as a means for performing a specified function.  However, since no function is specified by the word preceding “means”, it is impossible to determine the equivalents of the element.  Please clarify.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, 7, 11, 16-17, 20-23 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2004/0237648 (Jones et al.).
With regards to claim 1, Jones et al. discloses an optical accelerometer or displacement device comprising, as illustrated in Figures 1A-10, a transducer structure 10 for converting a deformation along an axis 4 (e.g. first axis) into a corresponding deformation on a plane orthogonal to the axis; two end plates 13,15 facing each other and aligned along a common reference axis 5 (e.g. second axis) (paragraphs [0023],[0024]; Figures 1A-3); a plurality of connection members 12,17,19 projecting radially from each end plate according to respective mutually different directions (paragraphs [0023]-[0026]; Figures 1A-3); a plurality of lateral bars 21A,21B such that each lateral bar connecting the end plates 13,15 to one another through two respective of the connection members 12,17,19 (paragraphs [0023]-[0026]; Figures 1A-13); the connection members 12,17,19 are deformable within respective deformation planes to allow relative movements between the end plates 13,15 and the lateral bars 21A,21B to convert an axial movement of mutual approach between the two end plates into a corresponding radial 
With regards to claim 2, Jones et al. further discloses each connection member 12,17,19 comprises one or two hinge elements such that each hinge element being configured to allow mutual rotation between two mutually adjacent parts within the connection member according to a corresponding hinge axis orthogonal to the respective deformation plane.  (See, paragraphs [0024],[0026]; Figures 1A,1C).
With regards to claim 7, Jones et al. further discloses each lateral bar 21A,21B and its respective connection members 12,17,19 are integrally formed.  (See, as observed in Figure 1)
With regards to claim 11, Jones et al. further discloses a spacer body 110 interposed between the two end plates 13,15 and configured to limit the amount of the approaching movement between the two end plates.  (See, paragraph [0030]; Figure 1).
With regards to claim 16, Jones et al. further discloses elastic means to bias the end plates 13,15 and the lateral bars 21A,21B towards a predefined rest configuration.  (See, paragraphs [0024]-[0030]). 
With regards to claim 17, Jones et al. further discloses the elastic means comprise one or more connection members such that each one of said one or more connection members is elastically deformable within the corresponding deformation plane.  (See, paragraphs [0024]-[0030]).
With regards to claim 20, Jones et al. further discloses a transducer comprising the transducer structure 10 and a sensing element 20 connected to the transducer structure so that a deformation of the transducer structure causes a corresponding deformation of the sensing element; the sensing element 20 being arranged so as to connect at least two of the lateral bars 21A,21B of the transducer structure, or the two end plates 13,15 of the transducer structure, in such a way that a relative movement between the at least two lateral bars or between the two 
With regards to claim 21, Jones et al. further discloses the sensing element 20 comprises an optical fibre, a resistive strain gauge or a piezoelectric element (e.g. optical fibre having FBG 24,26,28; paragraphs [0023],[0028],[0032]).
With regards to claim 22, Jones et al. further discloses the transducer structure 10 is preloaded so that, when it is not subjected to external forces, it assumes a static configuration of equilibrium in which the sensing element is tensioned.  (See, paragraphs [0024] to [0031]).
With regards to claim 23, Jones et al. further discloses the sensing element 20 is elastically deformable so as to bias the end plates and the lateral bars towards a predefined rest configuration.  (See, paragraphs [0023] to [0043]).
With regards to claim 28, Jones et al. further discloses a vibration sensor comprising a support structure and a proof mass 14 suspended to the support structure through at least one of the transducer.  (See, paragraphs [0023] to [0044]; Figures 1,4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 3-6, 8-10, 18-19 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2004/0237648 (Jones et al.) in view of U.S. Patent Application Publication 2011/0174075 (Watanabe et al.).

With regards to claims 8-10, Jones et al. does not disclose such structural arrangements (all connection members associated to one of the end plates are rigidly connected to a corresponding annular element which is fixed to the end plate; each one of the lateral bars comprises a lateral surface facing opposite to the reference axis; the lateral surface having a convex profile on a plane perpendicular to the reference axis; the convex profile has a circular shape and its radius is smaller than the radius of the cylinder tangent to the lateral surface of each of the lateral bars at least when the transducer structure is in a first operating configuration) as in these claims.  However, to have set such structural characteristics and configurations as in the claims are considered to have been a matter of choice possibilities and optimization that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention 
With regards to claim 18, Jones et al. does not disclose an actuator operable to force a relative movement between the lateral bars according to a direction perpendicular to the reference axis, or between the end plates according to a direction parallel to the reference axis.
Watanabe et al. discloses an acceleration sensor comprising, as illustrated in Figures 1A-9, a transducer structure 1 for converting a deformation along an axis (e.g. y-axis axis) into a corresponding deformation on a plane orthogonal to the axis; two end plates 14a,14c facing each other and aligned along a common reference axis (e.g. x-axis axis); a plurality of connection members 12a,12b,12c,12d projecting radially from each end plate according to respective mutually different directions; a plurality of lateral bars 14b,14d such that each lateral bar connecting the end plates 14a,14c to one another through two respective of the connection members 12a,12b,12c,12d; the connection members 12a,12b,12c,12d are deformable within respective deformation planes to allow relative movements between the end plates 14a,14c and the lateral bars 14b,14d to convert an axial movement of mutual approach between the two end plates into a corresponding radial movement of the lateral bars away from the reference axis 5, and vice- versa; an actuator (e.g. piezoelectric actuator having oscillation circuit 51 and excitation electrode; paragraph [0085]) operable to force a relative movement between the lateral bars according to a direction perpendicular to the reference axis, or between the end plates according to a direction parallel to the reference axis.  (See, paragraphs [0044] to [0087]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the actuator as suggested by Watanabe et al. to the system of Jones et al. to enhance the detection sensitivity with better detection precision, reproducibility, temperature characteristic and aging characteristic.  (See, paragraph [0087] of Watanabe et al.).

With regards to claims 24-26, Jones et al. does not disclose such structural arrangements (the sensing element is arranged around, and outside, the lateral bars so that a movement of the lateral bars away from each other causes the sensing element to be stretched; the sensing element is a thread-like or band-like elongated body wound in a plurality of loops around the lateral bars; the elongated body has the two opposite ends fixed to the lateral bars) as in these claims.  However, to have set such structural characteristics and configurations as in the claims are considered to have been a matter of choice possibilities and optimization that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention and without altering and/or changing the operation and/or performance of the transducer structure.
With regards to claim 27, Watanabe et al. further discloses the sensing element 20 is fixed to the two end plates 12a,12b,12c,12d at opposite ends thereof so that a movement of the end plates away from each other causes the sensing element to be stretched.

Allowable Subject Matter
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELEN C KWOK/Primary Examiner, Art Unit 2861